Title: To George Washington from Abijah Hart, 13 June 1796
From: Hart, Abijah
To: Washington, George


        
          Sir,
          New York June 13. 1796
        
        Having some years ago addressed you through my friend Mr Hillhouse on the Mint establishment without success, I feel a diffidence now; which nothing but the hope of serving you could surmount—I have a Ship now loading for Lisbon, which will sail on sunday next—My Brother Wm Hart will go out in her on business for me—he has a Letter of Introduction from Dr Dwight President of Yale College, to the American Minister Col. Humphreys—& is a young man who will be happy to convey any Commands to that Minister, as he will feel himself much honoured by such an Introduction from the President of the United States. I am &c.
        
          Abijah Hart
        
      